Citation Nr: 0119068
Decision Date: 07/23/01	Archive Date: 09/12/01

DOCKET NO. 00-12 440               DATE JUL 23, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for entitlement to service connection for a left foot
disability.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from July 1984 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a July 1999 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO), which determined that
new and material evidence had not been submitted to reopen a
previously denied claim for service connection for a left foot
injury.

The record on appeal discloses that the appellant requested a
hearing before the RO, in addition to a hearing before a traveling
Member of the Board in this matter. With respect to the requested
hearing before the RO, the record reflects that the appellant
failed to appear on the scheduled hearing date in October 2000. The
appellant thereafter withdrew his request for a travel board
hearing in correspondence received in April 2001.

FINDINGS OF FACT

1. In June 1986 the RO denied service connection for bilateral pes
planus. The appellant perfected an appeal, which he subsequently
withdrew.

2. The evidence submitted since the June 1986 decision is so
significant that it must be considered in order to fairly decide
the merits of the veteran's claim.

CONCLUSION OF LAW

The additional evidence received since the RO's June 1986 decision
is new and material and the requirements to reopen the claim of
entitlement to service connection for a left foot disability have
been met. 38 U.S.C.A. 5108, 7105 (West 1991); 38 C.F.R. 3.156
(2000).

- 2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active military
service. 38 U.S.C.A. 1131 (West 1991 & Supp. 2000).

A veteran is presumed to have been in sound condition when
examined, accepted, and enrolled for service, except as to defects,
infirmities, or disorders noted at the time of examination,
acceptance, and enrollment, or where clear and unmistakable
evidence demonstrates that the injury or disease existed before
acceptance and enrollment. 38 U.S.C.A. 1111 (West 1991); 38 C.F.R.
3.304(b) (2000).

A pre-existing injury or disease will be considered to have been
aggravated by service where there is an increase in disability
during such service, unless there is a specific finding that the
increase in disability is due to the natural progress of the
disease. 38 U.S.C.A. 113', 1153 (West 1991 & Supp. 2000); 38 C.F.R.
3.306 (2000).

Clear and unmistakable evidence (obvious or manifest) is required
to rebut the presumption of aggravation where the pre-service
disability underwent an increase in severity during service. This
includes medical facts and principles which may be considered to
determine whether the increase is due to the natural progress of
the condition. Aggravation may not be conceded where the disability
underwent no increase in severity during service on the basis of
all the evidence of record pertaining to the manifestations of the
disability prior to, during, and subsequent to service. 38 C.F.R.
3.306(b) (2000).

The evidence of record at the time of the June 1986 rating action
is briefly summarized. The service entrance examination conducted
in February 1984 showed that the appellant had fractured his left
foot at the age of 15. There was a 3 inch surgical scar on the left
foot. The examination clinically evaluated the feet as normal. The
appellant was referred for an orthopedic evaluation, which was
conducted later in February 1984. The orthopedic examination showed
that the

- 3 -

appellant had fractured the 2, 3, 4, 5th metatarsals of the left
foot five years earlier in a motorcycle accident. He was placed in
a cast for two weeks. The appellant reported no difficulty with the
left foot. With the exception of a scar, the examination of the
left foot showed no abnormality. The diagnosis ;vas healed fracture
of the left 2, 3, 4, 5th metatarsals and healed abrasion of the
dorsum with good results. It was determined that the appellant was
capable of full duty in the Army.

The service medical records show that beginning in May 1985 the
appellant began receiving treatment for increasing left foot pain,
which had been present for four months. He was examined by a
medical board in December 1985. The diagnosis was healed
metatarsals fractures shaft of the 2, 3, 4, and 5th , status post
skin graft to the dorsum of the left foot. It was determined that
he did not reach retention standards. In January 1987 a physical
evaluation board found the appellant unfit for military service. It
was determined that the preservice fractures of the left foot and
skin loss were not permanently aggravated by service.

In June 1986 the RO denied service connection for a left foot
disorder on the basis that the veteran's pre-existing healed
metatarsals fracture, shaft of the 2, 3, 4, and 5th status post
skin graft to the dorsum of the left foot was not aggravated by his
active military duty. The RO notified the appellant of this denial
and of his appellate rights. The veteran perfected an appeal of the
RO's decision, which he subsequently withdrew in February 1987.
Thus, the June 1986 decision is final. 38 U.S.C.A. 7105 (West
1991).

However, the appellant may reopen his claim by submitting new and
material evidence. 38 U.S.C.A. 5108; 38 C.F.R. 3.156(a) (2000). New
and material evidence is defined as evidence not previously
submitted to agency decisionmakers which bears directly and
substantially upon the specific matter under consideration, which
is neither cumulative nor redundant, and which by itself or in
connection with evidence previously assembled is so significant
that it must be,considered in order to fairly decide the merits of
the claim. 38 C.F.R. 3.156(a) (2000). See also, Hodge v. West, 155
F.3d 1356, 1359 (Fed. Cir. 1998).

- 4 -

In deciding the issue of whether newly received evidence is "new
and material," the credibility of the evidence must be presumed.
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Additional evidence received since the RO's June 1986 decision
includes private medical records. These records include a hospital
summary, which shows that the appellant underwent surgical repair
of the fracture of the left foot in August 1978. Also received were
records showing intermittent treatment from 1987 to 1998 for left
foot complaints. Also received was a statement from a fellow
serviceman, dated in May 1999, which is to the effect that the
appellant twisted his left ankle at Ft. Ord when he landed in a
foxhole wrong. Thereafter, he had difficulty completing the road
marches etc.

The Board finds that this evidence is new and material in that it
shows that the veteran did sustain a superimposed injury to the
left foot during service and medically confirms postservice left
foot complaints. Accordingly, the claim for service connection for
a left foot disability is reopened.

ORDER

Having submitted new and material evidence, the appellant's claim
of entitlement to service connection for a left foot disability is
reopened, and to this extent only the appeal is granted.

REMAND

In light of the Board's decision granting the appellant's petition
to reopen his previously denied claim for service connection for a
left foot disorder, a remand of the underlying service connection
claim is necessary to accord the RO an opportunity to adjudicate
the issue on a de novo basis.

5 -

Also, there has been a significant change in the law during the
pendency of this appeal. On November 9, 2000, the President signed
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.
No. 106-475, 114 Stat. 2096 (2000). This law redefines the
obligations of VA with respect to the duty to assist and includes
an enhanced duty to notify a claimant as to the information and
evidence necessary to substantiate a claim for VA benefits. This
law also eliminates the concept of a well-grounded claim and
supersedes the decision of the United States Court of Appeals for
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999),
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App.
Nov. 6, 2000) (per curiam order), which had held that VA cannot
assist in the development of a claim that is not well grounded.
This change in the law is applicable to all claims filed on or
after the date of enactment of the VCAA, or filed before the date
of enactment and not yet final as of that date. Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 7, subpart (a), 114
Stat. 2096, 2099-2100 (2000). See also Karnas v. Derwinski, 1 Vet.
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. In addition,
because the RO has not yet considered whether any additional
notification or development action is required under the VCAA, it
would be potentially prejudicial to the appellant if the Board were
to proceed to issue a decision at this time. See Bernard v. Brown,
4 Vet. App. 384 (1993),; VA O.G.C. Prec. Op. No. 16-92 (July 24,
1992) (published at 57 Fed. Reg. 49,747 (1992)). Therefore, for
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the claims
file and identified certain assistance that must be rendered to
comply with the VCAA. However, it is the RO's responsibility to
ensure that all appropriate development is undertaken in this case.

In this regard, as previously discussed, the service medical
records reflect that the appellant served on active duty for
approximately 10 months prior to receiving treatment for left foot
complaints. Reports of x-rays of the left foot taken in February
1984, and May and December 1985 contain no references to arthritis.
X-

- 6 -

rays taken in July 1985 reportedly showed traumatic arthritis of
the left foot. The post service evidence indicates that the
appellant is experiencing problems associated with the left foot.
In view of these facts, the Board is of the opinion that additional
development is required.

Accordingly, this case is REMANDED for the following:

1. The RO should furnish the appellant with the appropriate release
of information forms in order to obtain copies of any private or VA
medical records, which have not previously been associated with the
claims file, pertaining to treatment for his left foot disorder
both prior to and following service up to the present.

2. The RO should request the National Personnel Records Center
(NPRC) located in St. Louis, Missouri to conduct a search for the
actual films of the x-rays taken on February 8, 1984 at the
Military Enlistment Processing Station in Memphis Tennessee, May
22, 1985, and July and December 1985 while the appellant was
reportedly stationed at Ft. Ord.

3. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied.

4. Thereafter, a VA examination by an orthopedist should be
conducted in order to determine the nature, severity and etiology
of any left foot disorder present. In addition to x-rays, any other
testing and studies deemed necessary should

7 -

be performed. Following the examination and in conjunction with a
review of the claims file, it is requested that the examiner render
opinions as to the following:

a) Whether it is as likely as not that the preservice left foot
disorder underwent a chronic increase in severity during service
beyond normal progression?

b) Whether it is as likely as not that traumatic arthritis of the
left foot, if diagnosed, was initially manifested in service?

A complete rational for any opinion expressed should be included in
the examination report.

4. Thereafter, the RO should readjudicate this claim on a de novo
basis. If the benefit sought on appeal remains denied, the
appellant and his representative should be provided a supplemental
statement of the case. The supplemental statement of the case must
contain notice of all relevant actions taken on the claim for
benefits, to include a summary of the evidence and applicable law
and regulations considered pertinent to the issue currently on
appeal. An appropriate period of time should be allowed for
response.

The claims file should then be returned to the Board, if otherwise
in order. The Board intimates no opinion, legal or factual, as to
the ultimate disposition warranted in this matter. The appellant
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United

- 8 -

States Court of Appeals for Veterans Claims (Court) for additional
development or other appropriate action must be handled in an
expeditious manner. See The Veterans' Benefits Improvements Act of
1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38
U.S.C.A. 5101 (West Supp. 2000)(Historical and Statutory Notes). In
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals

- 9 -



